Citation Nr: 0832194	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION  

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran's current psychiatric disability, diagnosed as 
depression, is not shown to be related to his military 
service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in October 2005, advised the veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With 
respect to the Dingess requirements, the RO's February 2007 
statement of the case provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  With this 
notice, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records, service personnel records, and his 
identified VA and private treatment records. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  As for his claim seeking service 
connection for a psychiatric disorder, the veteran's service 
medical records were silent as to a chronic psychiatric 
disorder having been incurred during service.  In making this 
determination, the Board notes that personality disorders are 
not diseases or injuries within the meaning of the applicable 
legislation on VA compensation benefits.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2007); Beno v. Principi, 3 Vet. App. 
439 (1992).  Post service medical treatment records are also 
silent as to any diagnosed psychiatric disorder until June 
2005, over thirty years after the veteran's discharge from 
the service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
there is no medical evidence of record linking the veteran's 
current psychiatric disorder to his active duty military 
service, or any incident therein.  Therefore, no medical 
examination is required to adjudicate this issue.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Navy 
from July 1972 to June 1973.  A review of his service 
personnel records revealed that he was discharged from the 
service on the basis on unsuitability due to a diagnosis of 
immature personality.  An inservice treatment report, dated 
in March 1973, noted that the veteran was seen for a 
psychiatric consultation.  The report noted that he showed no 
signs of psychosis, depression or organic brain syndrome.  
The report concluded with a diagnosis of immature 
personality, mild.

The veteran filed his present claim seeking service 
connection for a psychiatric disorder in September 2005.

The veteran's post service psychiatric treatment records 
reveal diagnoses of depression beginning in June 2005.  Prior 
to that time, the report of a screening for depression, 
performed in September 2003, was negative.  Subsequent 
treatment reports, however, dated after June 2005, revealed 
ongoing treatment for major depression and major depressive 
disorder.

Based upon its longitudinal review of the record, the Board 
concludes that service connection is not warranted for a 
psychiatric disorder.

The veteran's current psychiatric disability, diagnosed as 
depression, is not shown by the medical evidence of record to 
be related to his military service.

The first post-service medical treatment for a psychiatric 
disorder is not shown until June 2005, over thirty-one years 
after his discharge from the service.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Moreover, while the veteran's post service medical records 
revealed diagnoses of depression over the years, this 
condition has not been attributed to the veteran's military 
service. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995)("[A] bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional.").  
Thus, there is no evidence linking any of the currently 
diagnosed psychiatric conditions to the veteran's military 
service.  
                                                                                                                                                                                                    
Although the veteran contends that his current psychiatric 
disorder resulted from his military service, these statements 
are not competent evidence to establish a diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  

The weight of the competent evidence demonstrates that a 
chronic psychiatric disorder began years after the veteran's 
military service and is not shown to be related thereto.  As 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


